Citation Nr: 0730052	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-36 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in July 2003, a statement of the case was issued in 
October 2003, and a substantive appeal was received in 
November 2003.  The veteran testified at a videoconference 
Board hearing in June 2007.


FINDING OF FACT

The schedular requirements for a permanent and total 
disability rating for VA pension purposes are not met, and 
the veteran's disabilities do not permanently preclude him 
from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.


CONCLUSION OF LAW

The criteria for the award of a permanent and total 
disability rating for nonservice-connected pension purposes 
have not been met.  38 U.S.C.A. §§ 1501,1502, 1521, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.342(a), 3.655(b), 4.3, 
4.7, 4.16, 4.17 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in April 2003.  
The letter predated the June 2003 rating decision.  See id.  
Although the veteran claims that he did not receive the April 
2003 letter, such letter was sent to the address reflected on 
the VA Form 21-527 which was completed by the veteran, and 
received by VA in April 2003.  The same address is also 
reflected on VA outpatient treatment records, and on the 
substantive appeal received in November 2003.  There is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented to rebut the presumption of 
regularity.  For example, the claims file does not reflect 
that the United States Postal Service returned the April 2003 
letter as undeliverable.  As such, the Board presumes that 
the April 2003 VCAA letter was sent to the veteran, at his 
current address of record, and was received by him.  
Moreover, the veteran has been issued a rating decision, a 
statement of the case, and supplemental statement of the 
case, which collectively have explained why his claim for 
pension benefits was denied, and the pertinent laws and 
regulations pertaining to his claim.  In any event, the Board 
finds that the VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The April 
2003 letter has clearly advised the veteran of the evidence 
necessary to substantiate his claim.  Moreover, in November 
2006, VA received notice from the veteran that he had no 
additional information to submit in support of his claim.

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's VA outpatient treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains VA examination reports dated in July 1999 and 
September 2003.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Board notes that the veteran was scheduled for 
additional VA examinations pertaining to his claimed 
disabilities for pension purposes; however, he failed to 
appear.  When a veteran fails without good cause to report 
for a necessary VA examination requested by VA in conjunction 
with a claim, VA is not obliged to attempt to provide 
another.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc.  38 C.F.R. § 3.655(b).  
While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  To date, the 
veteran has not offered an explanation as to why he failed to 
appear for the VA examinations.  The Board concludes that VA 
has no remaining duty under the VCAA to provide medical 
examinations in conjunction with the veteran's claim for 
pension benefits.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Factual Background

Service connection is not in effect for any disabilities.  An 
August 2002 Board decision denied entitlement to service 
connection for hypertension and right eye disorder.  The 
veteran is claiming entitlement to nonservice-connected 
pension benefits on the basis of the following nonservice-
connected disabilities:  right eye disability; hypertension; 
right hip osteoarthritis; low back arthritis; and, right 
shoulder arthritis.  

Due to the claims of service connection for right eye 
disability and hypertension, the veteran underwent a VA 
examination in July 1999.  The veteran reported earning a 
Bachelor of Science degree in industrial engineering in 1977.  
He worked as an engineer for an engineering design company 
until 1986.  He then worked in Port Arthur in a refinery as a 
boilermaker and carpenter until 1997.  When the examiner 
inquired as to why the veteran did not use his degree, he 
reported that there was no job available in his field in Port 
Arthur and then he had to relocate to Port Arthur.  In 1997, 
he reported that he was in a motor vehicle accident wherein 
he suffered neck and lower back pain.  He reported being 
treated on an outpatient basis by a chiropractor.  Since the 
accident, he reported that he had not had any income, and had 
been living off of his savings.  With regard to his marital 
status, the veteran initially reported being divorced, and 
then corrected himself saying that he was "never married."  
He reported having two children from a common law 
relationship.  He reported a history of drinking up to two 
quarts of beer a day; however, he denied drinking regularly.  
He received three DWIs in the past.  He denied any history of 
surgery of major importance.  The veteran complained of 
elevated blood pressure but denied taking any medication.  On 
physical examination, the examiner noted that hypertension 
was not detected on examination.  His claimed back and hip 
pain were not evaluated, as he was not claiming service 
connection for such disabilities.

In July 1999, he also underwent a VA eye examination.  Upon 
physical examination, the examiner diagnosed normal structure 
ocular examination, and refractive error.

A VA Form 21-527, Income-Net Worth and Employment Statement, 
completed by the veteran reflects his report that he became 
too disabled to work in June 1997, and the most he ever 
earned in any one year was $10,000 in construction in 1996.  
He reported earning a Bachelor of Science, and his illnesses 
included arthritis of the lower back, hips, and right 
shoulder.

VA outpatient treatment records dated in 2003 reflect a 
diagnosis of osteoarthritis right hip.

In September 2003, the veteran underwent a VA general 
examination due to his claim for pension benefits as a result 
of his claimed right eye disability; hypertension; 
osteoarthritis, right hip; arthritis low back; and, arthritis 
right shoulder.  The veteran reported a cigarette smoking 
habit, and drinking six beers a week.  He denied any cocaine 
or heroin use; although he reportedly used marijuana seven 
years prior.  He reported finishing the 10th grade of high 
school and obtaining his GED in the Job Corps.  He received 
an Associates of Arts Degree in design, and received a 
Bachelor of Science Degree in industrial technology.  The 
veteran reported that he was a jet mechanic during his period 
of service.  The examiner noted that throughout the interview 
the veteran was very evasive and a very poor historian.  This 
was noted especially when it came to his job history.  He 
reported working as a draftsman in construction and as a 
truck driver.  He reported last working in 1997.  He reported 
that he recently got out of jail for some kind of traffic 
problem.  The examiner referred the reader to the July 1999 
VA examination for additional historical information.  When 
the veteran was asked to identify his biggest current health 
problem, he stated that it was arthritis of his right and 
left hip and lower back.  When asked about his claimed right 
eye condition, he was unable to offer an explanation and the 
examiner noted that he was quite evasive, other than to say 
that he saw an eye doctor recently and was prescribed glasses 
for reading.  When asked about high blood pressure he 
replied, "they say I don't."  He reported injuring his 
right shoulder, back and hips in the 1997 motor vehicle 
accident.  

The examiner conducted a physical examination and with regard 
to claimed hypertension, the examiner noted the veteran's 
report that he does not have hypertension and that he denied 
taking blood pressure medicines.  The examiner noted that VA 
outpatient records were silent for any diagnosis of 
hypertension.  Blood pressure readings were recorded, and the 
examiner was unable to make a diagnosis of hypertension.  The 
examiner opined that there did not appear to be any general 
medical conditions that would prevent the veteran from 
working.  

In September 2003, the veteran also underwent a separate VA 
eye examination.  Upon physical examination, the examiner 
diagnosed presbyopia/refractive error and prescription change 
each eye; prescription change from previous glasses improves 
visual acuity especially left eye; and, meibomian gland 
dysfunction.  The examiner noted that the veteran showed no 
signs of a right eye disability.  His visual acuity could be 
corrected to 20/15 in each eye with spectacles and was due to 
refractive errors each eye and presbyopia.  There was no 
retinopathy or other pathology in either eye except mild 
dryness secondary to meibomian gland dysfunction.

In September 2003, the veteran underwent a separate VA 
orthopedic examination.  He reported being unemployed from 
construction since a motor vehicle accident in 1997.  He 
reported taking Naprosyn, and carried a cane.  He related a 
history of difficulty with the right hip and back due to the 
motor vehicle accident.  He reported right shoulder pain 
dating back two to three years.  With regard to his back, he 
described aching pain which increases with weather changes.  
He described no radicular symptoms.  With regard to his 
shoulder, he reported intermittent pain, but denied a history 
of an injury.  He described occasional aching which increases 
with cold weather.  At the time of the examination, he had no 
shoulder symptoms.  The veteran reported numerous functional 
limitations because of the hip and back primarily related to 
bending, stooping, lifting, prolonged standing or walking.  
He described no flare-ups but he stated that the symptoms 
worsen with repetitive activities or cold weather.  

On physical examination, he walked with a nonatalgic gait.  
He carried his cane in the right hand.  Toe and heel walking 
were within normal limits.  Range of motion of the lumbar 
spine was unencumbered with full active motion and no 
evidence of guarding or spasm.  He complained of some mild 
discomfort on straightening after flexion.  The neurological 
evaluation was nonfocal as well with physiologic and 
symmetrical reflexes, strength and sensation of both lower 
extremities.  Hip range of motion gave him discomfort on the 
right to the groin.  Straight leg raising was negative 
bilaterally and his calf circumferences were symmetrical at 
37 centimeters.  Examination of the right shoulder revealed 
full active motion with no evidence of discomfort.  He was 
nontender to palpation.  Impingement and supraspinatus 
maneuvers were negative.  X-ray evaluation of the right hip 
showed no evidence of abnormality.  X-rays of the right 
shoulder were unremarkable.  X-rays of the lumbar spine 
showed some anterior osteophyte formation between L2-3 and 
L3-4.  The disc spaces were otherwise well maintained.  Mild 
facet arthritis was noted.  These were age related changes.  
The examiner's impression was right hip pain, probably 
synovitis; mild arthritis, low back; right shoulder pain, 
intermittent.  The examiner was unable to explain either the 
magnitude or perpetuation of the current complaints.  The 
examiner noted that certainly there is insufficient objective 
evidence to justify significant subjective complaints enough 
to recommend unemployability.  The examiner explained that 
certainly he may be restricted in the ability to bend, stoop 
or lift and as such, the examiner recommended a restriction 
in lifting to light duty.

At the June 2007 Board hearing, the veteran testified that he 
is unable to work due to pain his back, neck, and leg.  He 
reported employment as a carpenter for about six or seven 
years.  He reported not being able to earn a living.  He 
reportedly was denied Social Security Administration (SSA) 
benefits.  He reported that he is unable to get a job because 
"they won't hire me because I can't be able to move, you 
know, it's required."  His average day involves a "little 
exercise" and taking a walk, and he reiterated that he 
cannot find employment.

Criteria & Analysis

Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to non service-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 
89-90 (1993) and cases cited therein.  If a veteran's 
combined disability is less than 100 percent, he or she must 
be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4; see also Brown (Clem) v. Derwinski, 
2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a), Part 4.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

In this case, to be eligible for VA pension, the evidence of 
record must demonstrate that the veteran is permanently and 
totally disabled from nonservice-connected disabilities that 
are not the result of his own willful misconduct.  For the 
purposes of pension benefits, a person shall be considered to 
be permanently and totally disabled if such person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from, (1) any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.340(b), 
4.15.  One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a) and 38 
C.F.R. § 4.15.  See Brown v. Derwinski, 2 Vet. App. 444 
(1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet 
this test, the veteran must have the permanent loss of use of 
both hands or feet, or one hand and one foot, or the sight of 
both eyes, or be permanently helpless or permanently 
bedridden; or the permanent disabilities must be rated, 
singly or in combination, as 100 percent.  The veteran does 
not meet any of these criteria.  

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability. Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17.  The percentage requirements of 38 C.F.R. § 
4.16 are as follows:  if there is only one disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his disabilities, age, occupational background and other 
related factors, a permanent and total disability rating for 
pension purposes may be assigned on an extra- schedular 
basis.  See 38 C.F.R. § 3.321(b)(2), 4.17(b).

Noncompensable disability ratings are assigned to both 
hypertension and right eye disability.  The Board notes that 
there has been no diagnosis of hypertension rendered.  
Refractive error has been diagnosed; however, this is not a 
recognized disability for VA purposes.  38 C.F.R. §§ 
3.303(c), 4.9.  Otherwise, no disability of the right eye has 
been identified.

The RO has assigned a 10 percent disability rating to 
osteoarthritis right hip pursuant to the rating criteria for 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  As detailed hereinabove, on examination in September 
2003, hip range of motion gave him discomfort on the right to 
the groin.  Straight leg raising was negative bilaterally and 
his calf circumferences were symmetrical at 37 centimeters.  
X-ray evaluation of the right hip showed no evidence of 
abnormality.  The examiner diagnosed right hip pain, probably 
synovitis.  Based on the objective findings and 
symptomatology, there is no other diagnostic code which could 
provide a higher rating for the veteran's right hip 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 - 
5255.

With regard to the right shoulder, as detailed at the time of 
the September 2003 VA examination the veteran complained of 
intermittent pain and aching over the past few years, but 
denied any current shoulder symptoms.  Objective findings 
pertaining to the shoulder were normal, an x-ray examination 
was unremarkable, and the examiner diagnosed right shoulder 
pain, intermittent.  Based on the veteran's subjective 
complaints of pain, but no objective findings pertaining to 
the shoulder, a noncompensable disability rating would be 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 - 
5203.

With regard to the low back, as detailed in the September 
2003 VA examination report, range of motion was unencumbered 
with full active motion, and there were no objective findings 
of guarding or spasm.  In light of x-ray findings of mild 
facet arthritis, a 10 percent disability rating would be 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Despite the veteran's subjective complaints, in light of the 
objective findings a disability rating in excess of 10 
percent would not be warranted  See 38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5285 - 
5295 (effective through September 25, 2003), Diagnostic Code 
5293 (effective from September 23, 2002 and reclassified to 
5243 effective September 26, 2003), Diagnostic Codes 5235 - 
5243 (effective September 26, 2003, including 
reclassification of Diagnostic codes 5285 - 5295).

Thus, based on the combined evaluations, the veteran's 
disabilities do not meet the schedular criteria for 
consideration of entitlement to non-service connected 
pension.  The evidence of record does not demonstrate that 
the veteran is permanently and totally disabled from 
nonservice-connected disabilities.  In light of the above 
findings, it is evident that the veteran does not have a 
single disability that is totally disabling.  After using the 
combined rating schedule under 38 C.F.R. § 4.25, the 
veteran's disabilities are not more than 20 percent 
disabling.  Therefore, the veteran does not objectively 
warrant a permanent and total disability evaluation for 
pension purposes pursuant to 38 C.F.R. § 4.16.  In addition, 
the veteran does not have disabilities, which would meet the 
"average person" test for permanent and total disability in 
that he does not have permanent loss of use of both hands or 
feet, or one hand and one foot, or the sight of both eyes, or 
be permanently helpless or permanently bedridden; or the 
permanent disabilities must be rated, singly or in 
combination, as 100 percent.  See 38 U.S.C.A. § 1502(a); 38 
C.F.R. §§ 4.15, 4.16.  

A permanent and total disability rating for nonservice-
connected pension purposes may still be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his disabilities, age, 
background, and related factors.  

While acknowledging that the veteran is currently unemployed, 
and has been unemployed for the past decade, the objective 
evidence does not support a finding that such employment is 
due to his back, hip and shoulder disabilities.  As noted by 
the September 2003 VA examiner, the veteran was evasive and a 
poor historian, especially related to his job history.  The 
Board also notes that despite the veteran having an 
associates degree in design and a Bachelor of Science degree 
in industrial technology, he was employed as a draftsman, 
truck driver, and had been employed as a carpenter from 
approximately 1990 until his motor vehicle accident in 1997.  
The veteran has not provided any explanation as to why he 
purportedly did not use his formal education in choosing his 
profession, nor why he is unable to rely on such formal 
education in obtaining current employment.  Moreover, none of 
the VA examiners opined that the veteran's disabilities 
rendered him from obtaining employment.  The VA orthopedic 
examiner simply recommended a restriction in lifting to light 
duty, but could not find sufficient objective evidence enough 
to recommend unemployability.  It is also relevant that the 
veteran has reported three prior arrests related to DUI, and 
that at the time of the September 2003 VA examinations, he 
had recently been released from jail for a traffic problem.  
The veteran has not provided any further information 
regarding legal problems; but it appears that such problems, 
as opposed to his disabilities, could also have an impact on 
his ability to obtain employment.  The veteran's nonservice-
connected disabilities, when evaluated in association with 
his educational attainment, occupational background, and age, 
are not shown to have precluded all kinds of substantially 
gainful employment.  Moreover, the veteran has not submitted 
any evidence supporting a finding that he cannot work due to 
disability.  In light of the foregoing, the veteran is not 
entitled to a nonservice-connected disability pension, and 
the claim for that benefit is denied

Based on the above, the Board finds that the preponderance of 
the evidence is against entitlement to nonservice-connected 
pension benefits.  It is not shown that the veteran is unable 
to secure and follow a substantially gainful occupation due 
to disability.  Accordingly, the claim is denied.


ORDER

Nonservice-connected pension is denied.



____________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


